Citation Nr: 9935655	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-45 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of cold 
injury to the left hand and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1942 to December 
1945.

In 1981, the RO denied service connection for residuals of 
frozen hands and feet, and sinusitis.  The veteran was 
notified of these determinations and he did not appeal.

In 1995, the veteran submitted an application to reopen the 
claims for service connection for sinusitis and residuals of 
frozen hands and feet.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a July 1995 RO rating decision 
that determined the veteran had not submitted new and 
material evidence to reopen the claims for service connection 
for sinusitis and residuals of frozen feet and the left hand.  
A March 1998 Board decision determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a sinus condition, but that new and 
material evidence had been submitted to reopen the claims for 
service connection for residuals of cold injury to the left 
hand and feet.  In March 1998, the Board also remanded the 
issues of service connection for residuals of cold injury to 
the left hand and feet to the RO for additional development.  



FINDINGS OF FACT

1.  The veteran engaged in combat action against the enemy in 
Germany during World War II.

2.  He sustained cold injury to the left hand and feet while 
in service in Germany during World War II.

3.  Progressive paresthesias and degenerative joint disease 
of the left hand, first found many years after service, are 
causally related to cold injury to the left hand in service.

4.  Non-vascular pain and paresthesias of the feet, first 
found long after service, are causally related to cold injury 
to the feet in service; a vascular condition of the feet and 
ankles, first found long after service, is not related to an 
incident of service, including the cold injury to the feet.


CONCLUSIONS OF LAW

1.  Paresthesias of the median nerve of the left hand and 
degenerative joint disease of the left hand are the result of 
injury incurred in wartime service.  38 U.S.C.A. §§ 1110, 
1154 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  Pain with paresthesias of the feet of non-vascular origin 
was incurred in active service; atherosclerotic peripheral 
vascular disease of the ankles and feet was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from February 1942 to December 
1945.  Service documents shows that he served with the 1340th 
Engineer Combat Battalion and that he participated in various 
campaigns during World War II, including a campaign in 
Germany.

Service medical records are negative for complaints or 
findings related to cold injury.

The post-service medical records do not show residuals of 
cold injury until the 1990's.  The more salient VA and 
private medical reports concerning the veteran's claims for 
service connection for residuals of cold injury of the left 
hand and feet are discussed in the following paragraphs.

The veteran testified at a hearing in May 1995 that he 
sustained cold injury to the left hand and feet while 
participating in a campaign against the enemy in service in 
Germany during World War II.

A report from R. B. Moorehead, Jr., M.D., dated in February 
1996, shows that the veteran has severe sequelae of prolonged 
hypothermia, frostbite, and trench-foot.  It was noted that 
the veteran had "local pain, paresthesias of the feet and 
digital numbness" that were persistent and gradually 
worsening.  Dr. Moorehead opined that the veteran's 
reactivity to cold was a harbinger of Raynaud's disease.  It 
was noted that the veteran also had hypertension and 
arteriosclerotic vascular disease.

The veteran underwent a VA compensation examination in 
February 1996.  He gave a history of prolonged hyperthermic 
exposure while on the German front during World War II and of 
frostbite of the feet and hands.  Since then, the veteran 
gave a history of significant problems with progressive 
numbness, especially in the left hand.  He stated that he had 
developed loosening and heaped up nails of his left hand and 
feet.  He complained of progressive pain of the feet, and 
stiffness and numbness of the feet.  He gave a history of 
Raynaud's disease.  Evaluation of his hands revealed 
significant onychomycosis deformity of the left and right 
nails, more on the left.  He had a significant amount of 
degenerative changes including Heberden's nodes and 
Bouchard's nodes of the PIPs (proximal interphalangeal) and 
DIPs (distal interphalangeal) of his digits.  He had a 
significant amount of pain with range of motion at the wrist, 
but also the MCPs (metacarpophalangeal), DIPs, and PIPs.  He 
had no significant limitation of range of motion in the 
wrist, PIPs, MCPs, and DIPs.  He had slight angular deformity 
at the left 5th finger PIP with slight flexure contracture of 
10 degrees.  With respect to the feet, he had a dorsiflexion 
of 15 degrees, and a plantar flexion of 25 degrees. He had 
pain with rage of motion and a subjective decrease sensation 
throughout the dorsum and plantar aspect of the foot.  He had 
callosities that had developed on the plantar aspect of the 
heel as well as over the metatarsal heads of the first and 
5th metatarsals.  There was no evidence of amputation or 
residual distal vascular defect.  He had heaped up nails of 
both feet consistent with onychomycosis.  X-rays of the left 
hand showed narrowing in the PIP and DIP joints associated 
with soft tissue swelling.  There was some degenerative 
arthritis in the first MC (metacarpal) joint as well.  The 
impression was degenerative arthritis in the hands and 
fingers.  X-rays of the feet revealed hallux valgus of the 
great toes, more on the right.  The diagnoses were history of 
prolonged hypothermic exposure with the development of 
frostbite of the left hand with progressive paresthesias in 
the median nerve distribution of the left hand and 
progressive degenerative joint disease; and history of trench 
foot with onychomycosis of the nails; and history suggestive 
of Raynaud's disease secondary to history of cold stress.

The veteran underwent a VA compensation examination in 
December 1996.  The diagnoses were injury to toenails, 
bilateral, secondary to cold and ill fitting boots, 
persistent; atherosclerotic peripheral vascular disease of 
the ankles and feet not secondary to cold injury.  

Statements from numerous comrades of the veteran in service 
while in Germany were received in the 1990's.  These 
statements and statements from the veteran are to the effect 
that the veteran sustained residuals of cold injury to the 
left hand and feet while serving in a campaign against the 
enemy in service in Germany during World War II.  A history 
of the veteran's battalion and articles concerning cold 
injuries, including a medical article on the etiology of cold 
injury, were received in the 1990's.

The veteran testified at a video conference before the 
undersigned in October 1999 to the effect that he has 
residual disabilities of the left hand and feet due to cold 
injury sustained when participating in a campaign against the 
enemy while in service in Germany during World War II and/or 
due to ill-fitting boots .  He stated that he participated in 
campaigns against the enemy during World War II, including a 
campaign in Germany, and that service connection had been 
granted for residuals of cold injury to his toenails.

A review of the record shows that service connection is in 
effect for residuals of tonsillectomy, rated zero percent; a 
scar of the nose and cheek, rated zero percent; and residuals 
of cold injury to the toenails, rated zero percent.  The 
combined rating for the service-connected disabilities is 
zero percent.



B.  Legal Analysis


The veteran's claims for service connection for residuals of 
cold injury to the left hand and feet are well grounded, 
meaning the claims are plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claims 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incidence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incidence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

While the service medical records are negative for complaints 
or findings of residuals of cold exposure, statements and 
testimony from the veteran, and statements from service 
comrades, are to the effect that he sustained cold injury to 
the left hand and feet participating in a campaign against 
the enemy while in service in Germany during World War II.  
This evidence is consistent with his World War II service and 
it is not rebutted by the other evidence.  Under the 
circumstances, the Board finds that the veteran participated 
in a campaign against the enemy while in Germany during World 
War II and that he is a combat veteran.  Hence, his 
statements with regard to sustaining cold injury to the left 
hand and feet during such service is accepted as proof of 
such injury in service.  38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F. 3d 389 (Fed. Cir. 1996).  The question now for 
the Board to decide is whether the veteran has residuals of 
cold injury and whether or not there is medical evidence 
linking residuals of cold injury to an incident of service, 
including the cold injury sustained by the veteran in 
service.  Kessel v. West, 13 Vet. App. 9 (1999).

With regard to the claim for service connection for residuals 
of cold injury to the left hand, the post-service medical 
evidence does not show the presence of such residuals until 
the 1990's.  The report of the veteran's February 1996 VA 
medical examination shows the presence of arthritis of the 
hands and fingers of the left hand, and progressive 
paresthesias in the median nerve distribution of the left 
hand consistent with prolonged exposure to cold.  There is no 
medical evidence of record rebutting the February 1996 VA 
medical examination linking these conditions to cold exposure 
or evidence linking these medical problems to another 
incident of cold injury.  Under the circumstances, the Board 
finds that the evidence links the veteran's paresthesias of 
the median nerve distribution with degenerative joint disease 
of the left hand to the veteran's cold injury to the left 
hand in service, and supports granting service connection for 
this left hand condition.


The post-service medical records do not show the presence of 
residuals of cold injury of the feet until the 1990's.  The 
report of Dr. Moorehead dated in February 1996 reveals that 
the veteran has "local pain, paresthesias of the feet and 
digital numbness" as sequelae of cold injury.  The February 
1996 VA medical report notes a history suggestive of 
Raynaud's disease, but no vascular defect of the lower 
extremities was found at this examination.  While the report 
of his VA medical examination in December 1996 shows that he 
has atherosclerotic peripheral vascular disease of the ankles 
and feet, the examiner concluded that these vascular problems 
were not secondary to cold injury.  This report, the report 
of his February 1996 VA medical examination, and the other 
evidence are not inconsistent with the presence of pain and 
paresthesias of both feet of non-vascular origin secondary to 
cold injury in service.  Hence, the Board finds that the 
evidence supports granting service connection for non-
vascular pain and paresthesias of the feet due to cold 
injury.  To this extent, the veteran's claim for residuals of 
cold injury to the feet is granted.

The preponderance of the evidence, however, is against the 
claim for service connection for atherosclerotic peripheral 
vascular disease of the feet and ankles secondary to cold 
injury, and this claim is denied.  This condition was not 
present in service or for many years thereafter, and there is 
no competent (medical) evidence linking it to the cold injury 
in service.  Since the preponderance of the evidence is 
against the claim for service connection for residuals of 
cold injury to the feet to this extent, the benefit of the 
doubt doctrine is not for application with regard to this 
matter.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).










ORDER

Service connection for paresthesias of the median nerve 
distribution of the left hand with degenerative arthritis is 
granted.

Service connection for non-vascular pain and paresthesias of 
the feet is granted, and the claim is granted to this extent; 
service connection for atherosclerotic peripheral vascular 
disease of the ankles and feet is denied, and the claim is 
denied to this extent.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

